Citation Nr: 9919851	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection of back pain.

2. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3. Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from December 1970 to April 
1972.  The veteran was discharged under honorable conditions.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

In August 1993, the veteran filed a formal claim for service 
connection of the right wrist.  By a December 1993 rating 
decision, the RO denied service connection for a right wrist 
condition.  The RO notified the veteran of the adverse 
decision in March 1994 with notice of his appellate rights.  
The veteran filed a VA Form 9 in November 1994 wherein he 
specifically made reference to the right wrist.  The Board 
will construe this as a timely filed notice of disagreement.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302 
(1998); Garlejo v. Brown, 10 Vet. App. 229, 233 (1997).  By a 
June 1995 rating decision, the RO decided the claim based on 
finality, and not as an original claim considered on a de 
novo basis.  In July 1995, the RO received a statement from 
the veteran, which specifically stated that he was appealing 
the June 1995 rating decision, which included a denial of the 
right wrist claim.  The Board will construe this statement as 
a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.302 (1998); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  A statement of the case was furnished in July 
1995, which incorrectly phrased the issue on appeal as 
whether new and material evidence had been submitted to 
reopen a claim for carpal tunnel syndrome of the right wrist 
and provided the law and regulations governing the finality 
of unappealed RO decisions.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In light of these procedural circumstances, 
the Board determines that a remand is warranted in order to 
furnished the veteran a statement of the case, which contains 
the laws and regulations governing the denial of his original 
claim for service connection of carpal tunnel syndrome of the 
right wrist.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9 (1998). 

After the aforementioned development has been done, the RO 
should then ascertain whether the veteran still wants a 
travel Board hearing.  The veteran requested a personal 
hearing before a member of the Board in the VA Form 9 dated 
in October 1994, in a VA Form 9 received in September 1996, 
in the November 1996 Statement of Representation in an 
Appealed Case, and in the July 1997 VA Form 9.  A June 1999 
VA Form 119 reflects that a travel Board hearing was not held 
for the veteran because an examination was needed.  As the 
veteran has not been accorded due process as regards this 
matter, a remand is warranted for clarification and/or 
scheduling of the travel Board hearing.  The Board notes that 
as of June 1999, the veteran was currently incarcerated at 
the Texas Department of Criminal Justice.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should furnish the veteran and 
his representative a statement of the 
case, which contains the laws and 
regulations governing the denial of 
his original claim for service 
connection for carpal tunnel syndrome 
of the right wrist. 

2. Thereafter, the RO should clarify 
whether the veteran still wants a 
travel Board hearing.  If so, the RO 
should schedule such.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



